UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: September 30, 2010 Or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-146476 DIGITAL YEARBOOK, INC. (Exact name of registrant as specified in its charter) Nevada 98-0546715 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3rant Rd, #453 Tucson, Arizona (Address of principal executive offices) (Zip Code) (913) 660-0632 (Registrant's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically And posted on it’s corporate Web site, if any, every interactive Data File Required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filerYes oNo oAccelerated Filer Yes oNo o Non-accelerated filerYes oNo oSmaller Reporting CompanyYes oNo o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes oNo x APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes oNo o APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of November 08, 2010 TABLE OF CONTENTS PART I - Financial Information Financial Statements 3 Condensed Balance Sheets as of September 30, 2010 (unaudited) and December 31, 4 Unaudited Condensed Statements of Operations 5 Unaudited Statement of Stockholders’ Deficit 6 Unaudited Condensed Statements of Cash Flows 7 Notes to Condensed Financial Statements Management’s Discussion and Plan of Operation Controls and Procedures 12 PART II - Other Information Unregistered Sales of Equity Securities 13 Exhibits and Reports on Form 8-K 14 SIGNATURES 15 2 PART I – FINANCIAL INFORMATION Unaudited Financial Statements The accompanying financial statements have been prepared in accordance with generally accepted accounting principles for interim financial reporting and pursuant to the rules and regulations of the Securities and Exchange Commission ("Commission"). While these statements reflect all normal recurring adjustments which are, in the opinion of management, necessary for fair presentation of the results of the interim period, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. Operating results for the interim period ended September 30, 2010 are not necessarily indicative of the results that can be expected for the full year. For further information, refer to the financial statements and footnotes thereto. 3 Digital Yearbook, Inc. (a Development Stage Company) Condensed Balance Sheets ASSETS September 30, December 31, (Unaudited) PROPERTY AND EQUIPMENT, NET $ $ TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Accounts Payable $ $ Accrued expenses - related party Total Current Liabilities $ $ STOCKHOLDERS' DEFICIT Preferred stock, 50,00,000 shares authorized at par value of $0.0001, no shares issued and outstanding - - Common stock, 100,000,000 shares authorized at par value of $0.0001, shares issued and outstanding 5,151,000 Additional paid-in capital Deficit accumulated during the development stage ) ) Total Stockholders' Deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these financial statements. 4 Digital Yearbook, Inc. (a Development Stage Company) Unaudited Condensed Statements of Operations For the three months ended September 30, For the Nine months ended September 30, For the three months ended September 30, For the Nine months ended September 30, June 5, 2007 (Inception) through September 30, REVENUES $
